DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/06/21 regarding rejections under 35 USC §103 have been fully considered but they are moot due to new ground rejection as shown below. 
Claim Objections
Claim 1 is objected because it recites a claim limitation “determine, based on the MIB-NB, information wherein the information includes system bandwidth information” (the short phase include three words of “information”). It is suggested to replace “information wherein the information includes system bandwidth information” with --system bandwidth information-- to make it more concise.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Park3 (US 20190372696 A1) in view of Park4 (US 20190253231 A1).
	For claim 1, Park3 discloses one or more non-transitory computer-readable storage media including computer executable instructions for supporting time division duplexing (TDD) in a narrowband internet-of-things (NB-IoT) system (“in order to support the NB-IoT operation in all TDD UL/DL configurations, it is necessary to assume that the non-anchor carrier operation of the UE is mandatory”, [0223]), wherein the instructions, when executed by one or more processors, cause the one or more processors to: 	
	receive a narrowband master information block (MIB-NB) (“The NPBCH carries the Master Information Block-Narrowband (MIB-NB), which is the minimum system information that the NB-IoT UE should know to access the system”, [0160]; suggesting a MIB-NB must be received by a NB-IoT UE); 
	determine,  based on the MIB-NB, information associated with a non-anchor carrier (“the method including receiving a Narrowband Primary Synchronization Signal (NPSS) and a Narrowband Secondary Synchronization Signal (NSSS) through a first carrier during different sub-time intervals, wherein one time interval includes a plurality of sub-time intervals, wherein the NPSS is received during an X-th (where X is a natural number) sub-time interval in every time interval, and the NSSS is received during a Y-th (where Y is a natural number) sub-time interval in a corresponding time interval with a periodicity of two time intervals; and receiving System Information Block 1-Narrow Band ( SIB1-NB) through a second carrier different from the first .”, [0013] and “the second carrier may correspond to a non-anchor carrier”, [0018]); and 
	receive, based on the information associated with the non-anchor carrier, a narrowband system information block type 1 (SIB1-NB) on the non-anchor carrier(“receiving System Information Block 1-Narrow Band ( SIB1-NB) through a second carrier”, [0013] and “the second carrier may correspond to a non-anchor carrier”, [0018]). 
	Park3 does not specifically state but Park4, in the same field of endeavor of LTE wireless communication, discloses determine, based on the MIB-NB, information wherein the information includes system bandwidth information; determine, based on the system bandwidth information, one or more bits of the MIB-NB; determine, based on the one or more bits of the MIB-NB, a non-anchor carrier (“an SIB1-NB is transmitted on a non-anchor carrier, a user equipment may be notified of a system bandwidth using unused bits or reserved bits or unused states of an MIB-NB. The user equipment may be aware of a non-anchor on which the SIB1-NB is transmitted on the opposite side based on the system bandwidth”, [0457]). 
	Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to apply the teaching of Park4 above to the system disclosed by Park3 in order to “easily calculate the location of a carrier”  ([0456] of Park4). 
Claim 9 is rejected because it is a minor variation of claim 1 with SIB1-NB being transported on an anchor carrier or a non-anchor carrier (instead of a non-anchor carrier only in claim 1), which is disclosed by the Abstract of Park3 or Park4.
	Claim 11 is rejected because it is the corresponding receiving apparatus claim of claim 1 and has the same subject matter.
	Claim 19 is rejected because it is the corresponding transmitting apparatus claim of claim 11 and has the similar subject matter.
	As to claims 2, 12 and 20, Park3 in view of Park4 discloses claims 1, 11 and 19, Park3 further discloses wherein the information is to indicate that the non-anchor carrier is operating in guard band mode, in-band mode, or standalone mode (“NB-IoT supports three operation modes of in-band, guard band, and stand-alone”, [0131]).
	As to claims 3, 13 and 21, Park3 in view of Park4 discloses claims 2, 12 and 20, Park3 further discloses receive additional system information block (SIB) information on an anchor carrier, the non-anchor carrier, or another non-anchor carrier (“it is required to transmit at least 4 DL subframes on the anchor-carrier for the NB-IoT service, and at least 5 DL subframes should be secured for the random access response and the CarrierConfigDedicated-NB transmission for the non-anchor carrier configuration”, [0184]),  wherein the anchor carrier is operating in guard band mode, in-band mode, or standalone mode and wherein the other non-anchor carrier is operating in guard band mode, in-band mode, or standalone mode (“NB-IoT ”, [0131]).
	As to claims 4, 14 and 22, Park3 in view of Park4 discloses claims 3, 13 and 21, Park3 further discloses wherein the information is to indicate that the non-anchor carrier is adjacent to the anchor carrier (“the first carrier may correspond to an anchor-carrier, and the second carrier may correspond to a non-anchor carrier”, [0018] in view of FIGs. 1-13 and “As shown in FIG. 11, a direct current (DC) subcarrier is positioned at a channel raster. Since the center frequency interval between adjacent PRBs is 180 kHz, PRB indexes 4, 9, 14, 19, 30, 35, 40 and 45 have center frequencies at .+-.2.5 kH from the channel raster”, [0137]).
	As to claims 5, 15 and 23, Park3 in view of Park4 discloses claims 3, 13 and 21, Park3 further discloses wherein: N bits of the MIB-NB indicate that the non-anchor carrier is operating in guard band mode or in-band mode; and N is an integer (“Information for SIB1-NB scheduling may be included in the MIB as 4-bit information and transmitted to the NB-IoT UE. The 4-bit information of the MIB may determine the repetition number”, [0234] and “NB-IoT supports three operation modes of in-band, guard band, and stand-alone, and the same requirements apply to each mode.”, [0131]).
	As to claims 6, 16 and 24, Park3 in view of Park4 discloses claims 5, 15 and 23, Park3 further discloses wherein the N bits of the MIB-NB further indicate a system  4-bit information of the MIB determines the repetition number and TBS of the SIB1-NB and is transmitted through QPSK.”, last paragraph of p26).
	As to claims 7, 17 and 25, Park3 in view of Park4 discloses claims 6, 16 and 24, Park3 is silent but Park2, in the same field of endeavor of IoT, discloses wherein one bit out of the N bits is used to identify the system BW as 5 or 15 MHz when the system BW is an odd system bandwidth or as 10 or 20 MHz when the system BW is an even system bandwidth (“In the guard band mode, the PRB immediately adjacent to the edge PRB of LTE is positioned at .+-.2.5 kHz from the channel raster in the case of the bandwidths of 10 MHz and 20 MHz. In the case of 3 MHz, 5 MHz, and 15 MHz, the center frequency of the anchor carrier may be positioned at .+-.7.5 kHz from the channel raster by using the guard frequency band corresponding to the three subcarriers from the edge PRB”, [0139] note that 5MHz and  15MHz are odd system bandwidth and 10MHz and 20 MHz are even system bandwidth).
	As to claims 8 and 18, Park3 in view of Park4 discloses claims 3 and 13, Park3 further discloses wherein: N bits of the MIB-NB indicate which one of multiple standalone carriers is the non-anchor carrier, and N is an integer (“The 4-bit information of the MIB determines the repetition number and TBS of the SIB1-NB and is transmitted through QPSK.”, last paragraph of p26).
	As to claim 10, Park3 in view of Park4 discloses claim 9, Park3 further discloses wherein each of the anchor carrier and the non-anchor carrier is operating in guard band mode, in-band mode, or standalone mode (“NB-IoT supports three operation modes of in-band, guard band, and stand-alone”, [0131]).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANYE WU/Primary Examiner, Art Unit 2462